Citation Nr: 1816981	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-42 165	)	DATE
	)
	)


THE ISSUE 

Whether a June 15, 2016 decision of the Board of Veterans' Appeals (Board), which denied entitlement to an initial compensable disability rating for alopecia, should be revised or reversed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

The Veteran, the moving party, submitted a statement on July 8, 2016, that was  accepted as a motion to revise or reverse, on the basis of CUE, a June 15, 2016 Board decision, wherein the Board denied entitlement to an initial compensable disability rating for alopecia.  See 38 U.S.C. §§ 5109A and 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403 (2017).  


FINDINGS OF FACT

1.  In a June 15, 2016 decision, the Board denied entitlement to an initial compensable disability rating for alopecia.  

2.  The June 15, 2016 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 15, 2016 Board decision which denied entitlement to an initial compensable disability rating for alopecia on the basis of CUE have not been met.  38 U.S.C. §§ 5107, 5110, 7105, 7111 (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE in the June 15, 2016 Board decision on appeal.

Preliminary Matters

The Veteran has alleged CUE in a June 15, 2016 Board decision, wherein the Board denied entitlement to an initial compensable disability rating for alopecia.  A decision issued by the Board is final.  38 U.S.C. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400 (2017).

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The United States Court of Appeals for Veterans Claims (Court) reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the Veteran's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id.

In July 2016, the Veteran filed a motion for revision of the June 15, 2016 Board decision based on CUE of the VA in failing to consider all pertinent evidence of record and correctly apply the rating schedule criteria.  It is contended that had the Board correctly applied the extant statutory or regulatory provisions, the outcome would have been manifestly different and the moving party would have been granted a higher rating for alopecia.  As the Veteran has at least specified the statute and regulation that he argues were not applied, the Board finds the motion compliant with regulatory requirements and will address the merits of his contentions.

CUE

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The benefit of the doubt provisions of 38 U.S.C. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

Thus, CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

First, at the outset, the Board notes that the Veteran was afforded a Board hearing.  He requested an additional Board hearing, but was denied an additional hearing because he had offered no rationale in support of such a hearing, and the Board in June 2016 found that good cause for a second hearing was not shown.  The Board agrees that the Veteran was afforded an adequate Board hearing and good cause for another hearing was not demonstrated.  

Second, the Veteran has made allegations regarding the denial of service connection for alopecia; however, he was in fact granted service connection, so those contentions cannot form a basis of CUE since his claim was adjudicated with regard to the rating of the already service-connected alopecia, not the service connection matter that had already been resolved in his favor.

Third, the Veteran contends that the Board did not cite to all of the evidence and/or hid evidence and/or emphasized only unsupportive evidence.  The Veteran contends that VA is obligated to discuss all evidence; however, as the Board specifically noted in the June 2016 decision, the Board, while reviewing all evidence, is not required to discuss every piece of evidence.  Moreover, these contentions concern how the evidence was weighed and, to the extent that the Veteran disagrees with how VA weighed the evidence, disagreement with the weighing of medical evidence does not amount to CUE.  See Russell, 3. Vet. App. at 313-14.

Fourth, the Veteran asserts that the rating codes/rating schedule was not applied correctly.
 
In the Board's June 15, 2016 decision, it was noted that the Veteran disability was considered under Diagnostic Codes 7830 and 7831.  The rating criteria provided the following.  Under Diagnostic Code 7830, a noncompensable disability rating was warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating was warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating was warranted for scarring alopecia affecting over 40 percent of the scalp.  38 C.F.R. § 4.118.  Under Diagnostic Code 7931, alopecia areata warranted a noncompensable rating if hair loss was limited to the scalp and face, and a maximum 10 percent rating was warranted for loss of all body hair.  Id.

Upon reviewing the evidence of record, the Board determined that a higher rating was not warranted because the evidence did not show scarring alopecia affecting more than 20 percent of the Veteran's scalp, or total loss body hair.  This finding correctly represented the evidence of record.  The Board notes that the June 2016 decision applied the correct applicable diagnostic codes and there was a basis for the conclusion found based on the evidence of record which did not show that the higher rating criteria were met.  

Fifth, the Veteran asserts that the Board should have discussed whether the Veteran's scaling, itching, and discoloration were sufficiently addressed in the diagnostic criteria for alopecia and if not, should have considered referral for an extraschedular rating.

The Board noted in its decision the Veteran's report of ongoing itching and scaliness of the scalp.  However, the Board apparently found that these symptoms were encompassed in the overall rating for the area affected by scarring alopecia under Diagnostic Code 7830. The rating under Diagnostic Code 7830 is not based only on loss of hair, but recognizes that the condition being rated is manifested by scarring and associated symptoms.  Thus, there was a basis for consideration of those manifestations as part of the scarring symptoms and it cannot be said that this is an incorrect application of the rating criteria.  

With regard to an extraschedular rating, the Board did discuss the consideration of an extraschedular rating, finding that the Veteran's disability picture was not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  It was noted that the schedular rating criteria for the disability rating assigned reasonably described the Veteran's disability level and symptomatology.  Further, as the rating criteria reasonably described the Veteran's disability and symptomatology, the Board found that it was not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  The Board also considered whether the Veteran could be awarded an extraschedular rating based upon the combined effect of multiple conditions; however, the Board found that there were no additional service-connected disabilities that had not been attributed to a specific service-connected condition.  Accordingly, the Board determined that the case did not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that could be attributed only to the combined effect of multiple conditions.  Since the Board correctly found that the schedular rating criteria were adequate, the Board also corrected determined that referral for an extraschedular rating was not in order.

The Board finds that the June 2016 decision set forth bases for all of the findings therein.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the Board decision.  Accordingly, the Veteran's motion is denied.


ORDER

The motion for revision of the June 15, 2016 Board decision on the basis of CUE is denied.




	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



